OFFICE    OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                         AUSTlN




 IIon.Joseph XoarOen, Chairnan
 Taxm3 Erison Board
 Viatoria,Text
 Daar sir:




         al oath criOrCiO8.  The kI?Z!LOf
         OfSiO6 or 6aoh 8tsxidmr
                               shall ba six
         yeara, except t&a& fn maklag the
         Plrst appolnntarents
                            the Covernor
 Hon. Joseph Gxwlen, Febrwry 14, 1939, Page 2


      shellappolntthree members Dora
      tarn of txo yeara each, three mem-
      here for term0 0r four years aah,
      and three member8 for tews or 85.x
      yesra'eaoh,so that the terms of
      three numbers ~hal.1expire every
      two years. Yacanoies occurring in
      the Dozd shall be filled by ap-
      polntmeat0r the covernor ror tha
      unexpiredterKLLw
            Ycuwlll note that, ln effeat, the
  above quoted &&Qe    states that the Govern&
  shallalaks8ppokrtmmtiIoftbreememb~'of
  theTqasPrleonBoardevarytm        years .wlth
  these appo5ntmentsto be made 01)or b&e
- Februai?y15, and the terplof oSfIo8 of eaah
         to be rar a pqrlod or E&Z yemar
  ~5erpb6s
           ?urthkr,undortheabweart&l~
 aoslber ofthePrlaonBoardlu5ldsaoaue&
 tuticml oiiiae, and though an eppointlr~
 0rfl00, the ~600 nilea or tenure will apply
 as to an &.tnotlreoriioe. Ti+merore, ii a
 new appointee to the Texas.Prlscn Board falls
 to qwillfy for severalmonths af'terFebruary
 ~,~tpp-w            serves aeveral mmtha
              .
           miol6 16, fkotloa 17 oi tiu3ma-
  etltutianorTeXas pr0~M66 as lW.l0~8:
           “All om.oorswlthln thlrr
       State shall aantinueto    psrtonn
       the duties or their 0fri068    until
       their mmoessor shalL be duly
       qualified."
            The term of oftioe to be for a per-
  iod of six year8 doersnot man that eauh men+
  bar shallserve slxyeare fromthe dateof
Eon. Joseph Wearden, February 14, 1939, Page 3



his @%fZoation,    but means that ha shall eerve
rrlxyearn or until the qtdirimd0n    of his mm-
o6wor.. The appoIntmentaare not -de for elr yeara
but th6y are made to rill a term oi six years, rrhieh
expkea on ?ebraary INIt, Eden though the appofnteo
may not have served but Sire and a half yaaru or even
8 less period of time.
          It icronr oplnlon, and you are so advised,
that new appointma to the Texes Prison Board le-
q,allytake offioa asiaoon aa they shall be duly qual-
ified arter February 13.
         Bellering thls to anewer your lnqulzy,we
are
                              Yours very ?mly
                                      :1
                           ATTOlZKltY~ALW




                                           Asaistent
POtob


ATl'ORWY CiiNERAL'-